per curiam:
La Leda. Carmen Cardona Rodríguez (licen-ciada Cardona Rodríguez) fue admitida al ejercicio de la abogacía el 1 de noviembre de 1978 y prestó juramento como notaría el 12 de febrero de 1979.
El 11 de julio de 2014, el Ledo. Manuel E. Ávila de Je-sús, Director de la Oficina de Inspección de Notarías (ODIN), nos solicitó la incautación cautelar de la obra notarial de la licenciada Cardona Rodríguez. Esto, ante una queja presentada por el Secretario de Justicia relacionada a sus funciones como notaría. Por ello, el 15 de julio de 2014 ordenamos la incautación inmediata de la obra y el sello notarial de la licenciada Cardona Rodríguez.
El 31 de julio de 2014, parte de la obra notarial fue incautada a través de un representante de la licenciada Cardona Rodríguez. Esto pues, tras las gestiones realiza-das por la Oficina de Alguaciles, la letrada reconoció que residía fuera de Puerto Rico desde el 2011.(1)
Así las cosas, la Oficina de Inspección de Notarías (ODIN) compareció el 27 de octubre de 2014 mediante un Informe sobre el Estado de la Obra Notarial Incautada. Nos notificó que la notaría omitió hacer entrega de tres (3) tomos de su Libro de Registro de Testimonios(2) así como de serias deficiencias en su obra notarial, entre ellas una deuda arancelaria ascendente a la suma preliminar de $46,300.50.(3) Por ello, mediante Resolución de 6 de febrero de 2015, notificada el 17 de febrero de 2015, ordenamos a la letrada que entregara inmediatamente los tomos de su Libro de Registro de Testimonios que no fueron incautados *497y corrigiera las deficiencias señaladas, en particular el pago de aranceles adeudados en un término de treinta (30) días. Asimismo, ordenamos referir el asunto de la deuda de aranceles al Departamento de Justicia de Puerto Rico para el trámite correspondiente.
El 24 de marzo de 2015 la licenciada Cardona Rodríguez compareció e informó que circunstancias de índole personal le impidieron viajar a Puerto Rico previamente, pero indicó que entregó varios tomos de su Libro de Registro de Testi-monios y que comenzó a corregir las deficiencias señaladas.
Considerando lo anterior, ordenamos a la ODIN que se expresara sobre la comparecencia de la licenciada Cardona Rodríguez. El 22 de septiembre de 2015, la ODIN confirmó que la letrada había entregado varios tomos que no habían sido incautados, pero que un gran número de asientos ha-bían sido omitidos en el Libro de Registro de Testimonios, entre otras deficiencias. Añadió que la notaría corrigió va-rias faltas de su obra protocolar, pero que todavía no había encuadernado parte de la misma, y que mantenía una deuda arancelaria ascendente a $49,980.50. Indicó que, desde su visita en marzo, la licenciada Cardona Rodríguez no se había comunicado nuevamente con la ODIN. Asi-mismo, solicitó que separáramos de manera inmediata e indefinida del ejercicio de la notaría a la licenciada Car-dona Rodríguez. Esta solicitud fue reiterada el 29 de diciembre de 2015.
El 18 de marzo de 2016, le ordenamos a la letrada que mostrara causa por la que no debíamos separarla de ma-nera inmediata e indefinida del ejercicio de la notaría y re-ferir el incumplimiento del pago de la deuda arancelaria y la subsanación de la obra protocolar al proceso de desacato. Le advertimos que su incumplimiento con nuestros requeri-mientos podían conllevar sanciones disciplinarias severas, entre ellas, la suspensión del ejercicio de la abogacía.
En su comparecencia, la licenciada Cardona Rodríguez aceptó los señalamientos y las deficiencias identificadas *498por la ODIN. No obstante, señaló que “su condición de sa-lud y situación económica no le ha permitido cubrir las deficiencias arancelarias identificadas, ni con la encuader-nación de los protocolos”.(4) Informó que había sido incapa-citada por la Administración del Seguro Social desde el 18 de enero de 2013 y que, por lo tanto, estaba impedida de generar ingresos. No obstante, entendía que el Fondo de Fianza Notarial del Colegio de Abogados de Puerto Rico (Fondo de Fianza Notarial) asumiría el pago de los arance-les adeudados. Por lo tanto, solicitó que le concediéramos un término de noventa (90) días para culminar las gestio-nes de pago con esa entidad para que, una vez satisfecha la deuda arancelaria, autorizáramos su baja voluntaria.
El 22 de julio de 2016 compareció la ODIN y presentó un informe actualizado sobre la obra notarial de la licen-ciada Cardona Rodríguez. Del informe surge que la deuda arancelaria de la letrada totaliza $53,864, entre otras deficiencias. Así las cosas, el 16 de diciembre de 2016 de-claramos “no ha lugar” la solicitud de baja voluntaria. Asi-mismo, ordenamos a la licenciada Cardona Rodríguez que cumpliera con el pago de los aranceles adeudados en un término de sesenta (60) días, so pena de que comenzára-mos los procedimientos legales correspondientes.
No obstante, el 21 de febrero de 2017, la letrada solicitó un término adicional de veinte (20) días para atender nuestra orden.(5) Asimismo, el 12 de abril de 2017 compa-reció la representante legal de la letrada, Leda. Marylin R. Llanis Menéndez, y solicitó ser relevada de esa función, pues su representada interesaba que la Oficina del Procu-rador de Abogados del Colegio de Abogados de Puerto Rico la asumiera.(6) A su vez, indicó que su representada intere-*499saba que este Tribunal autorizara el inicio de los procedi-mientos al amparo de la Regla 15 del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRA Ap. XXI-B. Tras conceder un término para que la licenciada Cardona Rodrí-guez notificara su nueva representación legal, el 26 de mayo de 2017 anunció que el Ledo. Carlos S. Dávila Vélez, Procurador del Abogado(a) del Colegio de Abogados de Puerto Rico, asumiría su representación.(7)
El 8 de junio de 2017, la ODIN compareció nuevamente e indicó que la licenciada Cardona Rodríguez no había cumplido con la entrega completa de su Registro de Testi-monios, no había satisfecho su deuda arancelaria y no se había expresado sobre el cumplimiento con la Orden de 16 de diciembre de 2016.
Con estos hechos en mente, examinemos las disposicio-nes éticas aplicables.
I
Los notarios están obligados al estricto cumpli-miento de la Ley Notarial de Puerto Rico (Ley Notarial), Ley Núm. 75 de 2 de julio de 1987 (4 LPRA sec. 2001 et seq.), su reglamento y los cánones del Código de Ética Profesional. Como hemos expresado en innumerables oca-siones, “[e]l incumplimiento con una de estas fuentes de obligaciones y deberes del notario implica ineludiblemente la acción disciplinaria correspondiente no sólo en la fun-ción de éste como notario, sino también como abogado”. In re Capestany Rodríguez, 148 DPR 728, 733 (1999). No obstante, al notario apartarse del cumplimiento de sus funcio-nes, su conducta acarrea una sanción disciplinaria, pues lesiona la confianza y la función pública que le fueron confiadas. Íd.; In re Salas González, 193 DPR 387 (2015).
*500Entre las funciones que se imponen a los notarios está el deber de adherir y cancelar —en su Protocolo y en su Libro de Testimonios— los sellos arancelarios corres-pondientes al momento de autorizar los documentos públi-cos que otorga. Art. 10 de la Ley Notarial, 4 LPRA sec. 2021. Véase In re Troche Mercado, 194 DPR 747, 752 (2016). Incumplir con este deber es una falta grave del no-tario, pues no solo da fe de haber realizado un acto que realmente no efectuó, sino que “expone a la anulabilidad e ineficacia jurídica de estos documentos en perjuicio de los otorgantes o de terceros”. In re Capestany Rodríguez, supra, pág. 735. Véase, además, In re Troche Mercado, supra. A su vez, defrauda al erario y podría resultar en la confi-guración del delito de apropiación ilegal. In re Capestany Rodríguez, supra, pág. 734. Es por ello que hemos expresado “que no aceptaremos como excusa para incumplir con este deber, tener o haber tenido problemas personales”. In re Torres Hernández, 160 DPR 709, 712 (2003).
Por otro lado, el notario, debido a la función pú-blica que ejerce, es un mero custodio de los Protocolos, pues estos pertenecen al Estado. Por lo tanto, los notarios deben acatar y respetar los deberes que el ordenamiento notarial les impone en cuanto a la forma de llevar y mantenerlos. Entre todos los deberes, los notarios no pueden ausentarse más de tres meses de su oficina. Art. 52 de la Ley Notarial, 4 LPRA sec. 2076. Asimismo, este artículo impone a los notarios la obligación de tener los Protocolos del año anterior encuadernados a más tardar para el último día de fe-brero del año corriente. In re González Maldonado, 152 DPR 871 (2000). Además, tan pronto el Inspector de Proto-colos detecta incumplimientos con estas disposiciones lega-les, es deber del notario corregirlas con suma diligencia. Ignorar los requerimientos de la ODIN o de este Tribunal constituye no solo una grave ofensa sino también una vio-lación al Canon 9 del Código de Ética Profesional, 4 LPRA *501Ap. IX. A su vez, la ausencia de corrección combinada con la gravedad de tales deficiencias permiten a este Tribunal hacer valer nuestra facultad disciplinaria sobre los nota-rios y nuestra revisión sobre su función pública.
Por otro lado, el Artículo 7 de la Ley Notarial, 4 LPRA see. 2011, requiere a todo notario prestar una fianza no menor de $15,000 para que responda por el buen des-empeño de las funciones de su cargo y por los daños y per-juicios que cause. Asimismo, “responderá preferentemente de las cantidades que dejare de abonar el notario [...] por concepto de sellos de Rentas Internas, notariales y demás exigidos por ley, por encuadernación de los protocolos,” en-tre otros. Id. No obstante, los notarios deben recordar al solicitar la sustitución y cancelación de una fianza que nuestro ordenamiento, al dar por terminada una fianza notarial, la considerará buena y válida por tres (3) años des-pués de su terminación por los actos realizados por el fiado durante el periodo en que la misma estuvo vigente. 30 LPRA see. 1726.
Por otra parte, el Artículo 7 de la Ley Notarial, supra, requiere a los notarios que notifiquen al Secretario del Tribunal Supremo y al Director de la ODIN de los cam-bios de oficina notarial. In re Díaz Algarín, 169 DPR 805 (2007). A su vez, la Regla 9(j) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, dispone que todos los aboga-dos tienen “la obligación de mantener actualizados sus da-tos y realizar cualquier cambio en la información que consta en el Registro Unico [de Abogados y Abogadas (RUA)]”. Entre otras cosas, el incumplimiento con este de-ber obstaculiza el ejercicio de nuestra jurisdicción disciplinaria. Por lo tanto, el mero incumplimiento de lo anterior es causa suficiente para suspenderlo indefinida-mente del ejercicio de la abogacía, sin necesidad de trámi-tes ulteriores. In re Sitiriche Torres, 192 DPR 777 (2015); In re Díaz Algarín, supra.
*502hH HH
En este caso, la obra notarial de la licenciada Cardona Rodríguez sufre de serias deficiencias notariales, entre ellas, una deuda arancelaria de $53,864.
Ciertamente, la licenciada Cardona Rodríguez nos in-formó de ciertas condiciones de salud y económicas que le han afectado. No obstante, no podemos aceptar como ex-cusa para incumplir con sus deberes notariales tener o ha-ber tenido problemas personales. Esto pues, no podemos perder de perspectiva que su incumplimiento por un pe-riodo de diez (10) años puede tener efectos serios para to-dos aquellos otorgantes para los cuales la validez de las escrituras otorgadas están en entredicho hasta tanto los sellos sean adheridos y cancelados, y todas las deficiencias corregidas. Además, la licenciada Cardona Rodríguez in-cumplió con su obligación de encuadernar los Protocolos desde el 2002 al 2011, lo que demuestra su falta de diligen-cia, celo profesional y responsabilidad.
Por otro lado, la licenciada Cardona Rodríguez no ha indicado qué gestiones ha llevado a cabo con el Fondo de Fianza Notarial ni qué frutos han rendido estas. No obs-tante, al examinar el expediente de la licenciada Cardona Rodríguez, nos percatamos de que la letrada contaba con una Fianza Notarial expedida por el Colegio de Abogados de Puerto Rico (CAPR) el 10 de noviembre de 1978 y que prestó nueva Fianza Notarial con Mapfre Praico Insurance Company el 10 de noviembre de 2011. Por esta razón, dimos “por terminada la Fianza otorgada por el Colegio de Abogados de Puerto Rico para garantizar las funciones no-tariales de dicha notaría, la cual se considerará buena y válida por tres años después de su terminación por los ac-tos realizados por la mencionada fiada durante el periodo en que la misma estuvo vigente”.(8) Al examinar los infor-*503mes de la ODIN sobre la obra notarial incautada observa-mos que las deficiencias señaladas datan desde el 2002 hasta el 2011 y que ya han transcurrido más de tres (3) años desde que dimos por terminada la fianza notarial del CAPR. A pesar de esto, es necesario señalar que es respon-sabilidad de la notaria corregir estas deficiencias arancela-rias, para lo que le hemos concedido múltiples términos.
Por último, la licenciada Cardona Rodríguez no reside en Puerto Rico desde el 2011, situación de la que no in-formó a este Tribunal ni a la ODIN para tomar las precau-ciones requeridas con relación a su obra protocolar. Tam-poco tenía actualizada su dirección postal y física en la base de datos del RUA al momento de comenzar la pre-sente acción disciplinaria, conforme lo exige la Regla 9(j) del Reglamento de este Tribunal, supra.
H—I HH I—H
Por los fundamentos expuestos, suspendemos inmediata e indefinidamente del ejercicio de la abogacía y de la nota-ría a la Leda. Carmen Cardona Rodríguez.
En consecuencia, se le impone a la señora Cardona Ro-dríguez el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos, y devolverles cualesquiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar inmedia-tamente de su suspensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga al-gún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumplimiento con lo anterior, dentro del tér-mino de treinta (30) días contados a partir de la notifica-ción de la presente Opinión “per curiam” y Sentencia. Se apercibe a la señora Cardona Rodríguez que la presente acción disciplinaria no la exime de tener que subsanar, a sus expensas, las deficiencias señaladas por la ODIN en su *504obra notarial. Esa obligación subsiste y su desatención la expone al correspondiente procedimiento de desacato.
Toda vez que la señora Cardona Rodríguez prestó nueva Fianza Notarial con el CAPR el 28 de agosto de 2013, y en vista de su suspensión inmediata e indefinida del ejercicio de la notaría, se da por terminada la fianza otorgada por el CAPR para garantizar sus funciones notariales, la cual se considerará buena y válida por tres años después de su terminación por los actos realizados por esta durante el pe-riodo en que la misma estuvo vigente.
Atendida la Moción Reiterando Solicitud de Relevo de Representación Legal y la Moción en Cumplimiento de Or-den de 26 de mayo de 2017, ambas se declaran “ha lugar”.

Se dictará sentencia de conformidad.


 La obra protocolar de la Leda. Carmen Cardona Rodríguez estaba aprobada hasta el año natural 2001. Cabe señalar que en comparecencias ante este Tribunal, la licenciada Cardona Rodríguez sostuvo que residía en Puerto Rico para el 2012 y 2013. El 29 de enero de 2016, la licenciada nos informó un nuevo cambio de dirección.


 La obra notarial incautada incluyó los protocolos para 1986, 1987, 1994 al 2011, así como doce (12) tomos de su Libro de Registro de Testimonios.


 Se destacan las deficiencias notariales siguientes: la omisión de instrumen-tos públicos, la falta de encuadernación de los tomos correspondientes a los años naturales 2002 al 2011, la omisión de firma, signo y rúbrica de la notaría, la omisión de firmas de partes comparecientes en instrumentos públicos, la omisión de nota de saca y de firma en nota de saca.


 Réplica a moción reiterando solicitud de remedios de 12 de mayo de 2016, pág. 2.


 El 28 de marzo de 2017 le concedimos una prórroga de diez (10) días para cumplir con nuestra Resolución de 16 de diciembre de 2016.


 Moción reiterando solicitud de relevo de representación legal de 12 de abril de 2017.


 Moción en cumplimiento de orden de 26 de mayo de 2017.


 Resolución de 15 de noviembre de 2013, Expediente Personal de la Leda. Carmen Cardona Rodríguez.